Title: From Benjamin Franklin to Thomas Digges, 7 October 1779
From: Franklin, Benjamin
To: Digges, Thomas


Dear sirOct. 7. 1779.
I received yours of Sept. 4. & 6. and am glad to hear that Mr. Peters’s affair is settled to his Mind.— I have received the Letter he wrote me and have forwarded that to his son.
I am Sorry to hear that any innocent Men Should suffer on suspicion of holding a criminal Correspondence with me. The Truth is, that I do not know that Capt. Hutchins, and never had a Correspondence with him of any kind, directly nor indirectly. Nor have I ever understood that Mr. Warton received any Intelligence from England but what the Newspapers afforded. In respect to your Recommendation I comply’d with the request of your friend. Please to Let Mr. Raspe know, that if he comes here he will be welcome to live with me the two Months he mentions, and that I Shall be glad of his Company. When you have occasion to write to Mr. Grand he tells me you may direct your Letters to the Care of Messrs. fr. Romberg and Comp. at ostende. With great Esteem, I am, Dear Sir your m. o. and m. h. S.

M. Digges.

